Citation Nr: 0501378	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-15 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1962 to May 
1964.  The veteran continued to serve in the Army Reserves, 
having several brief periods of active duty for training, 
including a period from April 24 to May 6, 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  An earlier rating decision, dated in 
September 2000, was voided by the RO's decision to re-
adjudicate under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).


REMAND

The veteran was injured during a two-mile run while on active 
duty for training in April 1983.  As a result, he is service 
connected for strain of the right medial collateral ligament 
with degenerative changes and instability resulting from that 
injury.  The veteran now claims that his right foot and ankle 
were either injured in the same incident, or that his altered 
gait resulting from the knee injury has caused a current foot 
and ankle disability.

Service connection may be granted for any injury or disease 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  

Service connection may be also be awarded for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995) (§ 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, 13 Vet. 
App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).

Here, there is an indication of a current disability, even 
though no diagnosis has been precisely articulated.  A 
December 2000 VA examination revealed that the veteran has 
pain over his cuboid laterally and pain on the anterior 
aspect of his ankle joint.  No specific diagnosis of foot or 
ankle disability was made; however, the examining physician 
noted that the veteran stated that his knee disability 
altered his gait and that he therefore developed foot and 
ankle pain as a result.  The examiner agreed that, if the 
knee injury had in fact altered the veteran's gait, it would 
potentially cause foot and ankle pain.  

An x-ray examination was performed after the physical 
examination, though there is no addendum of record to 
indicate that the examiner assessed the x-ray results.  The 
x-rays revealed severe degenerative change in the right 
talonavicular joint with marked joint space narrowing and 
osteophyte formation, and mild degenerative spurring of the 
calcaneocuboid joint.  The remainder of the foot was normal 
in appearance.  Thus, while there is some medical evidence of 
a current disability, that disability has not been explicitly 
diagnosed or defined.  Indeed, it has not been said 
explicitly whether the veteran has an ankle disability, a 
foot disability, or both.

In a statement dated in February 2004, R.J., M.D., stated 
that he had seen the veteran on three occasions in 2002 and 
2003 at the VA Medical Center (VAMC) in Indianapolis, 
Indiana.  It was Dr. R.J.'s opinion that it is at least as 
likely as not that the veteran's right foot and ankle 
disability could be the result of the same accident in 1983 
that led to the veteran's knee disorder, which is service 
connected.  Dr. R.J. provided no reasons for this opinion.

Thus, there appears to be medical evidence suggesting that 
the veteran's claimed foot and ankle disability, however ill 
defined, could be secondary to the veteran's service-
connected knee injury, and medical evidence suggesting that 
it could have been directly caused by the same 1983 accident 
that caused the knee injury.  The Board is of the opinion 
that another VA examination is necessary to define the 
disability(ies), and to attempt to refine the opinion 
evidence regarding etiology of any foot or ankle disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis(es) and 
etiology of any right foot or ankle 
disability.  For each diagnosis, the 
examiner should provide a medical 
opinion as to whether it is as 
likely as not that the disability 
was caused by the 1983 accident 
noted above and described in the 
record, or whether the veteran's 
service-connected knee injury either 
caused or made worse any diagnosed 
foot or ankle disability.  All 
opinions should be set forth in 
detail and explained in the context 
of the record.  (The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review prior to 
the examination.)  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the claims.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
supra.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

